NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   RONALD KELLY YOUNG, Petitioner.

                         No. 1 CA-CR 15-0097 PRPC
                             FILED 3-14-2017


      Petition for Review from the Superior Court in Pima County
                            No. CR 20084012
              The Honorable Christopher Browning, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Pima County Attorney’s Office, Tucson
By Jacob R. Lines, Rick A. Unklesbay
Counsel for Respondent

West Elsberry Longenbaugh & Zickerman PLLC, Tucson
By Anne Elsberry
Counsel for Petitioner
                             STATE v. YOUNG
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge James P. Beene joined.


D O W N I E, Judge:

¶1            Ronald Kelly Young petitions for review of the dismissal of
his petition for post-conviction relief and the denial of his motion for
hearing pursuant to Arizona Revised Statutes (“A.R.S.”) section 13-4240.
We grant review but deny relief.

¶2            Young was convicted by a jury of first-degree murder and
conspiracy to commit first-degree murder. The superior court imposed
consecutive natural life sentences for the two convictions. On appeal, this
Court affirmed the convictions and murder sentence but remanded the
conspiracy conviction for re-sentencing. State v. Young, 2 CA-CR 10-0164,
2012 WL 642852, at *1, *12, ¶¶ 1, 43 (Ariz. App. Feb. 29, 2012) (mem.
decision). On remand, Young was again sentenced to life on the conspiracy
conviction, but this time with the possibility of release after 25 years.

¶3              Young filed a timely notice and petition for post-conviction
relief, asserting claims of ineffective assistance of counsel, newly discovered
evidence, and Brady violations. The superior court summarily dismissed
the petition, ruling that Young failed to state a colorable claim for relief.

¶4             Young thereafter filed a motion for hearing pursuant to A.R.S.
§ 13-4240 regarding DNA evidence. He also filed a motion to amend or
supplement his petition for post-conviction relief to allege that there had
been a significant change in the law. The superior court granted the motion
to amend but denied relief on the amended petition and denied the motion
for hearing.

¶5           In his petition for review, Young argues the court erred by
summarily dismissing his petition and by denying relief on his motion for
hearing pursuant to A.R.S. § 13-4240. We conclude otherwise.

¶6            In dismissing the petition for post-conviction relief and
denying the motion for hearing, the superior court clearly identified,
thoroughly addressed, and correctly resolved all of Young’s claims. The
court did so in a thorough, well-reasoned manner that will allow any future


                                      2
                           STATE v. YOUNG
                          Decision of the Court

court to understand the court’s rulings. Under these circumstances, “[n]o
useful purpose would be served by this court rehashing the trial court’s
correct ruling in a written decision.” State v. Whipple, 177 Ariz. 272, 274
(App. 1993). We therefore adopt and affirm the superior court’s rulings.

                             CONCLUSION

¶7           For the foregoing reasons, we grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       3